DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Appeal Brief submitted on 2/19/2019. In view of the Decision on Appeal before the Patent Trial and Appeal Board, arguments are persuasive and therefore the Finality of the office action is withdrawn. Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 13 and 20 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
           In Claim 1: 
“...using the trained machine learning classifier to predict the pass/fail state of new data points for the electrical device, each new data point corresponding to a new combination of the factors relating to the operation of the electrical device not previously analyzed by the machine learning classifier”.
In Claim 13: 
“...predict the pass/fail state of new data points for the electrical device using the trained machine learning classifier, each new data point corresponding to a new combination of the factors relating to the operation of the electrical device not previously analyzed by the machine learning classifier”.
In Claim 20: 
“...program instructions to predict the pass/fail state of new data points for the electrical device using the trained machine learning classifier, each new data point corresponding to a new combination of the factors relating to the operation of the electrical device not previously analyzed by the machine learning classifier”.
The primary closest prior art of record, Rocco et al (NPL: “System Reliability Evaluation Using Monte Carlos & Support Vector Machine”), discloses an estimation algorithm by training a model on a restricted data set and replacing a system function by a simpler calculation in order to provide reasonably accurate model outputs.
However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations as specified in independent claims 1, 13 and 20 in combination with all the other limitations recited therein. When taken in context the claims as a whole were not uncovered in the prior art i.e., dependent claims 2-12, 14-19 are allowed as they depend upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A SITIRICHE whose telephone number is (571)270-1316.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.